Third District Court of Appeal
                                State of Florida

                        Opinion filed February 23, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1682
                         Lower Tribunal No. 18-8930
                            ________________


     Homeowners Choice Property & Casualty Insurance
                      Company,
                                  Petitioner,

                                      vs.

                  Patrick Fraser and Alice Jacobs,
                                Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

     Cole Scott & Kissane, P.A., and Scott A. Cole, for petitioner.

      Mintz Truppman, P.A., and Timothy H. Crutchfield and Mark J. Mintz,
for respondents.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Petitioner, Homeowners Choice Property & Casualty Insurance
Company, seeks review of a trial court order to the extent that it compels

production of expert reports that were not produced in litigation, which it

maintains are otherwise privileged. We dismiss the petition for failure to

demonstrate irreparable harm to warrant certiorari relief, because the trial

court did not foreclose the ability to assert work product privilege prior to

disclosure of the documents. See Damsky v. Univ. of Miami, 152 So. 3d

789, 792 (Fla. 3d DCA 2014); Poston v. Wiggins, 112 So. 3d 783, 786 (Fla.

1st DCA 2013).

     Petition dismissed.




                                     2